Citation Nr: 0205590	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  99-10 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the July 3, 1972, motor vehicle accident and any 
associated back injury were the result of the veteran's own 
willful misconduct.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to March 
1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1998 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied an application to reopen 
a claim for service connection for the residuals of a back 
injury.  

The case was previously before the Board in July 2001.  At 
that time, the Board found that new and material evidence had 
been submitted to reopen the veteran's claim.  The matter was 
remanded to the RO for development and adjudication on the 
merits.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2. The July 3, 1972, automobile accident and any associated 
back injury were not the result of the veteran's own 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences


CONCLUSIONS OF LAW

The July 3, 1972 motor vehicle accident and any associated 
back injury were not the result of the veteran's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.1 (m) and (n), 3.301 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record shows that the veteran was involved in 
a motor vehicle accident on July 3, 1972 while driving in Las 
Vegas, Nevada.  A copy of the police report written at the 
time of the accident shows that the veteran's vehicle was 
involved in a multiple car accident.  Two drivers stated that 
the vehicle in which the veteran was driving had failed to 
stop for a red light.  The veteran indicated that he had not 
driven through a red light, but that the light was yellow.  
The report indicates that the veteran was issued a citation 
for disregard of a red light.  

An April 1975 report of telephone contact between the RO and 
the Police Department Traffic Bureau, Las Vegas, Nevada, is 
to the effect that the veteran was charged with disregarding 
a red light on July 3, 1972.  He requested to appear in 
Court.  On August 7, 1972 he was found guilty by trial and 
fined 45 dollars.  

The veteran testified at a hearing at the RO in March 1999 
and during a hearing before the undersigned member of the 
Board sitting at the RO in March 2001.  in connection with 
his current appeal.  During the March 2001 hearing he stated 
that he had been hit from behind.  He reported had never been 
found guilty of any offense, and had never undergone a line 
of duty determination while in service.  

A November 2001 report of telephone contact between the RO 
and the Las Vegas Trial Court is to the effect that they did 
not keep records dating back 29 years. 

Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2001).  

If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2001).  

"In the line of duty" means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was a result of his or her abuse of alcohol 
or drugs.  A service department finding that injury, disease 
or death occurred in line of duty will be binding on the VA 
unless it is patently inconsistent with the requirements of 
laws administered by the VA. 38 C.F.R. § 3.1(m) (2001).  

An injury or disease having an onset in service will be 
presumed to have been incurred in the line of duty unless the 
preponderance of the evidence establishes that it was due to 
willful misconduct.  Forshey v. West, 12 Vet. App. 71 (1998); 
38 U.S.C.A. § 105(a) (West 1991).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
38 C.F.R. § 3.1(n)(1) (2001).  Mere technical violation of 
police regulations or ordinances will not per se constitute 
willful misconduct.  38 C.F.R. § 3.1(n)(2).  Willful 
misconduct will not be determinative unless it is the 
proximate cause of the injury, disease, or death. 38 C.F.R. § 
3.1(n)(3) (2001).  

To summarize, the April 1975 report of telephone contact 
between the RO and the Traffic Bureau of the Police 
Department in Las Vegas, Nevada, shows that the veteran was 
found guilty by trial of disregarding a red light and fined 
45 dollars.  The police investigation report indicates that 
the veteran stated the light was yellow.  Neither record 
indicates that the veteran was speeding or was driving under 
the influence.  

The Board finds that the veteran's action represent a lapse 
of good judgment on his part.  The Board further finds that 
this lapse of good judgment does not satisfy the standards 
for willful misconduct, that is the deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  Accordingly, it is the 
judgment of the Board that the automobile accident and any 
associated back injury, which occurred on July 3, 1972, were 
not the result of the veteran's willful misconduct.


ORDER

The July 3, 1972 motor vehicle accident and any associated 
back injury were not the result of the veteran's own willful 
misconduct and the appeal is granted.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

